Citation Nr: 0943217	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  06-28 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the cervical spine and for a disability of the 
lumbar spine.  

2.  Entitlement to an initial rating higher than 10 percent 
for a left knee disability.  

3.  Entitlement to an initial rating higher than 10 percent 
for a right knee disability.  

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
September 1974 to March 1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in May 2007 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.  

In August 2009, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the Veteran's file. 

The claim for an initial rating higher than 10 percent for a 
right knee disability is REMANDED to the RO via the Appeals 
Management Center in Washington, DC.


FINDING OF FACT

At the hearing in August 2009 and on the record, the Veteran 
withdrew from the appeal the claims of service connection for 
degenerative disc disease of the cervical spine and for a 
disability of the lumbar spine and the claim for an initial 
rating higher than 10 percent for a left knee disability. 


CONCLUSION OF LAW

The criteria for the withdrawal of the substantive appeal 
have been met on the claims of service connection for 
degenerative disc disease of the cervical spine and for a 
disability of the lumbar spine and the claim for an initial 
rating higher than 10 percent for a left knee disability.  
38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. § 20.204 
(2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the Veteran or by his authorized 
representative.  38 C.F.R. § 20.204.

In August 2009 at his hearing and on the record, the Veteran 
withdrew from his appeal the claims of service connection for 
degenerative disc disease of the cervical spine and for a 
disability of the lumbar spine and the claim for an initial 
rating higher than 10 percent for a left knee disability. 

As there remains no allegation of error of fact or law for 
appellate consideration, the Board does not have appellate 
jurisdiction to review the claims.


ORDER

The appeal of the claims of service connection for 
degenerative disc disease of the cervical spine and for a 
disability of the lumbar spine and the claim for an initial 
rating higher than 10 percent for a left knee disability is 
dismissed.   


REMAND

Since the Veteran was last examined by VA, the additional 
evidence and the Veteran's testimony suggest a material 
change in the right knee disability, and a reexamination is 
required under 38 C.F.R. § 3.327.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA records since January 2009 
from the Salisbury, North Carolina VA 
Medical Center. 

2.  Afford the Veteran a VA examination to 
determine the current level of impairment 
caused by the right knee disability.  

The examiner is asked to describe the 
following:

The range of motion in degrees of 
flexion and extension and any 
functional loss due to pain or 
painful motion (supported by 
adequate pathology and evidenced by 
the visible behavior of the claimant 
undertaking the motion) as well as 
weakness, excess fatigability, 
incoordination, or pain on movement.  
Any additional functional loss 
should be expressed in terms of 
additional limitation of flexion or 
extension.  The examiner should also 
address whether there is additional 
functional loss associated with 
flare-ups; 

And any subluxation or instability.  

The claims folder should be made available 
to the examiner for review. 

3.  After the development has been 
completed, adjudicate the claim.  If the 
benefit sought remains denied, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


